Citation Nr: 1639247	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-35 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus type II as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1967 to November 1968.  

This matter comes before the Board of Veterans' Appeals on appeal from a December 2011 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.   The Veteran did not serve in the Republic of Vietnam or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone (DMZ) and, thus, he is not presumed to have been exposed to herbicides. 

2.   The Veteran served at Camp Khon Kaen, Thailand, from December 1967 to November 1968 and was not exposed to herbicides in Thailand

3.   The evidence of record does not show that the Veteran's duties placed him at or near the base perimeter, or that he was otherwise exposed to herbicides while serving at Camp Khon Kaen.

4.   Diabetes mellitus, type II, is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to VA's duty to assist, the Board specifically notes that the Veteran was sent two letters in December 2010, prior to regional office adjudication, requesting that the Veteran provide, among other things, medical evidence that shows a diagnosis and earliest symptoms of diabetes mellitus II.  The letter also asked the Veteran to send evidence showing that he served in-country in the Republic of Vietnam.  The letter stated that "[i]n-country means that between January 9, 1962 and May 7, 1975 you physically served in or visited the Republic of Vietnam."  Further review of the file reveals that the Veteran was later provided another duty to assist letter in June 2011, prior to the December 2011 initial adjudication, asking the Veteran to provide information about his job in service (other than in Vietnam) that exposed him to herbicides.  The Veteran did not submit any information about his job during active duty that exposed him to herbicides.  The Veteran provided a signed VCAA notice response in July 2011, which indicated that he enclosed all the remaining information and evidence in support of his claim.  

The Veteran was not afforded a VA examination with respect to his claim of service connection for diabetes mellitus; however, the Board finds that a VA examination is not necessary.  In this regard, the Veteran has claimed that his diabetes mellitus is related to his alleged in-service exposure to herbicides while serving in Thailand.  However, as discussed further herein, the Board finds that the evidence of record does not competently and credibly establish that the Veteran was exposed to herbicides during his military service.  Furthermore, he has not alleged that such disorders are otherwise the result of his military service or that he has a continuity of symptomatology since service.  The Court has held that VA is not required to provide a medical examination when there is not credible evidence of any event, injury, or disease in service.  See Bardell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim.

Based on the foregoing, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions and that appellate review may proceed without prejudice to the Veteran.

II.   Contentions

The Veteran contends that he was exposed to herbicides during his active duty service and that this herbicide exposure caused his diabetes mellitus, type II.  The Veteran, through his representative, contends that his personnel file shows service in Thailand, at a Thai Royal Air Force Base, at or near the perimeters. 

III.   Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6). 

Diabetes mellitus is among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.309(e), Note 2.  In this case, however, the evidence does not show that the Veteran had service in Vietnam or Korea.  In this regard, the Veteran's service personnel records show that the Veteran was based in Thailand during his active duty service.  

As such, a presumption of herbicide exposure based upon exposure in Vietnam or Korea is not warranted.  See 38 C.F.R. §§ 3.307(a)(6)(iii).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

As an initial matter, the Board notes that the Veteran does not allege, nor does the record reflect, that his diabetes mellitus, type II, is related to service on a direct or presumptive basis.  

With regard to service connection on a direct basis, the Board notes that service treatment records are negative for any findings, complaints, or treatment referable to diabetes mellitus.  In fact, the earliest lay or medical evidence of a diagnosis of diabetes mellitus derives from a private medical record dated July 2011 which indicates that the Veteran was being treated for diabetes mellitus and that his first visit to that office was in December 2009.  The July 2011 private treatment record shows that in December 2009, the Veteran had already been diagnosed with diabetes.  While this evidence satisfies the first element of service connection, a current diagnosis, it does not show that the Veteran had symptoms or a diagnosis of diabetes in service. 

With regard to service connection on a presumptive basis, the Board notes that the diagnosis of diabetes was made many years after service and as there are not symptoms of diabetes mellitus in service or for many years after, service connection based upon continuity of symptomatology does not apply.   Furthermore, there is no competent evidence linking the Veteran's disability directly or presumptively to service.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  The Veteran has submitted no evidence that purports to provide a nexus between the currently diagnosed diabetes mellitus and service. Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

Here, the Veteran claims that service connection for diabetes mellitus is warranted based on the presumption that it is related to herbicide exposure coincident with his service at Camp Khon Kaen, Thailand.  In this regard, official service department records reveal that the Veteran was assigned to the 569th Transportation Company, which was stationed at Camp Khon Kaen, Thailand, from December 1967 to November 1968.  The Veteran's Military Occupational Specialty, according to his DD-214, was Truck Master.  The Veteran, through his representative, has alleged that this placed him at or near the perimeters of a Thai Royal Air Force Base. 

VA's Adjudication Procedures Manual, M21-1, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era.  See M21-1 at IV.ii.1.H.5.  Such notes that the majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975. 

Also of record is a Memorandum for the Record on the subject off Herbicide Use in Thailand during the Vietnam Era, which is a synopsis of a review of such topic by the VA Compensation and Pension Service.  The Memorandum states that tactical herbicides, e.g., Agent Orange, were used and stored in Vietnam, not Thailand. However, there are records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era.  The Thailand CHECO report did not report use of tactical herbicides in Thailand, but there was sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Thus, if a Veteran's military occupational specialty or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides and herbicides.  If the claim was based on servicing or working on aircraft that flew bombing missions over Vietnam, there was no presumption of "secondary exposure " based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides over Vietnam did not occur everywhere and it was inaccurate to think that herbicides covered every aircraft and equipment associated with Vietnam.  If the claim was based on general herbicide use within a military base, e.g., small scale brush or weed clearing activity along a flight line or around living quarters, there were no records of such activity involving tactical herbicides, only commercial herbicides.  No additional evidence beyond this could be provided and unless there was no reasonable possibility of substantiating the claim, an RO should send a request to JSRRC for any information that Compensation and Pension Services could not provide to corroborate any claimed exposure.

In the instant case, while the Veteran has alleged exposure to herbicides coincident with his service, the evidence of record does not competently and credibly establish that his duties put him at or near a Royal Thai Air Force Base perimeter, or that he was otherwise exposed to herbicides which serving in Thailand from December 1967 to November 1968.  Additionally, in 2011, the National Personnel Records Center indicated that there is no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  With regard to his Thailand service, in June 2011, the National Personnel Records Center indicated that, upon a review of the Veteran's records, there was no record of exposure to herbicides.  The Board notes that the Veteran has not provided any information regarding his service in Thailand in general, and additionally has not provided any information pertaining to whether his duties put his at or near a Royal Thai Air Force Base perimeter.  In fact, the Veteran's only lay statement of record, dated January 2012, is within his notice of disagreement whereby the Veteran stated that he did not agree with the December 2011 rating decision that denied him service connection for diabetes due to his Vietnam service.  As noted above, the National Personnel Records Center has determined that the Veteran did not have service in Vietnam. 

In November 2011, the regional office indicated that a memorandum for a formal finding on a lack of information required to verify exposure to herbicides was prepared as it was determined that the evidence of record was insufficient to send to JSRRC.  Indeed, as the Veteran has failed to provide any information about his active duty service, there would be no additional information for JSRRC to provide. 

To the extent that the Veteran contends that he was in fact exposed to herbicides in service, the Board notes that lay testimony is competent to establish facts that can be observed by the use of a person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is competent to report the events that occurred in service, including the locations of such service and his duties during service.  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Veteran's service personnel records indicate that he was stationed at Camp Khon Kaen, where he served as a Truck Master.  The Veteran, through his representative, has asserting that his service personnel records place him at a Thai Royal Air Force Base, at or near the perimeter.  However, there is nothing in the records to establish that the Veteran's job duties put him at or near the perimeter.  Therefore, while the Board recognizes that the Veteran would be competent to say that he was at a certain base and that his duties put him on the perimeter, he has not done so.  Additionally, the vague assertion by the Veteran's representative that the Veteran's service personnel records place the Veteran at a Thai Royal Air Force Base at or near the perimeter are not credible as this information cannot be discerned from the Veteran's service personnel records. 

The Board has considered the Veteran's MOS, service personnel records, and the statements submitted by the Veteran in support of his claim, and yet, the evidence of record does not competently and credibly establish that his duties place him at or near the base perimeter while serving at Camp Khon Kaen.  Furthermore, while VA has acknowledged that certain MOS's place a service member along the perimeter, to include military police, VA has not included Truck Master in such a category.  See M21-1 at IV.ii.1.H.5. Moreover, the Veteran has not identified or submitted any evidence that would corroborate or confirm that his duties placed him along the perimeter at Camp Khon Kaen. 

Therefore, the evidence of record does not establish that the Veteran was exposed to tactical or commercial herbicides while stationed in Thailand and, thus, he is not entitled to any presumption that would result from such exposure.  As the Veteran is not shown to be exposed to herbicides during service, entitlement to service connection for the claimed disabilities based upon herbicide exposure is not warranted in this case. 

For the foregoing reasons, the Board finds that the claim of service connection for diabetes mellitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for diabetes mellitus type II is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


